Exhibit 10.1

First Amendment to Employment Agreement

This First Amendment to Employment Agreement (this “Amendment”) is made by and
between W&T Offshore, Inc., a Texas corporation (the “Company”) and Tracy W.
Krohn (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated effective April 21, 2004 (the “Original Agreement”); and

WHEREAS, the Company and Executive desire to amend the Original Agreement in
certain respects as provided herein.

NOW THEREFORE, for and in consideration of the foregoing and the agreements
contained herein, the Company and Executive do hereby agree as follows:

 

  1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same meaning ascribed thereto in the Original Agreement.

 

  2. Amendment. (a) Section 1 of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“1. EMPLOYMENT AND TERM. The Executive’s December 2, 2002 Employment Agreement
(the ‘2002 Employment Agreement’) is hereby superseded by this Agreement, and
effective as of the Effective Date, Executive shall have no further rights and
the Company shall have no further liabilities under the 2002 Employment
Agreement. Subject to the terms and conditions set forth in this Agreement, the
Company hereby agrees to employ the Executive, and the Executive accepts such
employment, as Chief Executive Officer (‘CEO’) and President of the Company for
the period beginning on the Effective Date and continuing until the earlier of
(i) the third anniversary of the Effective Date (the ‘Initial Employment Term’),
or (ii) the termination of the Executive’s employment pursuant to the terms
hereof. This Agreement will be automatically extended for an additional year on
the first anniversary date hereof and every subsequent anniversary date unless
terminated by either the Company or the Executive by the giving of written
notice to the other party no later than three (3) months prior to the first
anniversary date hereof or any such subsequent anniversary date, as the case may
be. Effective as of the Execution Date, the Executive shall no longer be
President or Treasurer of the Company but shall retain the position of CEO. The
entire period that Executive is employed under this Agreement shall be referred
to in this Agreement as the ‘Employment Term’.”



--------------------------------------------------------------------------------

(b) Effective the Execution Date, Section 2A of the Original Agreement is hereby
amended by replacing the number “$500,000” in the third line thereof with the
number “$1,000,000”.

(c) Section 2(B) of the Original Agreement is hereby amended in its entirety as
follows:

“2(B) BONUS. In addition to the Base Salary, the Executive shall be eligible to
earn an annual bonus payable in cash, as promptly as practicable after the close
of the taxable year (but no later than March 15th) up to a maximum amount of
$500,000, as determined by the Compensation Committee of the Board.”

(d) Section 4(A) of the Original Agreement is hereby amended by deleting the
third full sentence thereof and replacing it with “The Executive shall devote
his efforts to performing such duties faithfully, diligently and to the best of
his abilities to advance the interests of the Company.” Section 4(B) of the
Original Agreement is hereby amended by replacing the words “Krohn-Barbour
Racing, LLC” in the first sentence thereof with “Krohn Racing, LLC”.
Section 4(C) of the Original Agreement is hereby amended by deleting the words
“and President” contained therein.

(e) Section 6(A)(ii) of the Original Agreement is hereby amended by replacing
the sentence contained therein with “The Company’s ‘Business’ means the business
of oil and gas exploration or production conducted in the Gulf of Mexico and
such other and further business of the Company as the same may exist from time
to time.” Section 6(A)(iii) of the Original Agreement containing the definition
of “Compete” is hereby amended by replacing the last sentence thereof with “W&T
Offshore, LLC shall not be considered to Compete with the Company’s Business.”
Section 6(F) of the Original Agreement is hereby amended by deleting the phase
“and for a period of two (2) years thereafter (such period, the ‘Non-Compete
Period’)” in the second and third lines thereof. The remedy provisions of
Section 6(G) of the Original Agreement are hereby deleted and said Section 6(G)
shall hereafter recite “Intentionally Deleted”.

(f) Section 7(B) of the Original Agreement is hereby amended by deleting the
following sentence contained therein: “One-half of the Severance Payment, but
not less than $1,125,000, shall be paid to the Executive to compensate him for
his lost earnings during the Non-Compete Period, and such allocation shall be
noted in the Company’s accounting records for purposes of addressing whether any
excise taxes are owed by the Company or the Executive in connection with the
Severance Payment.”

(g) Section 8(A)(iv) of the Original Agreement is amended by adding the phrase”,
within a ninety (90) day period after the initial existence of the condition,”
in the fifth line thereof after the words “upon for termination” and before the
words “and if the Company fails”.



--------------------------------------------------------------------------------

(h) Section 11(A) and (B) of the Original Agreement are hereby deleted and
replaced with the following:

“(A) If to the Company to:

W&T Offshore, Inc.

Attention: President

Nine Greenway Plaza, Suite 300

Houston, TX 77046

Facsimile: (713) 624-7324

(B) If to the Executive to:

Tracy W. Krohn

Nine Greenway Plaza, Suite 300

Houston, TX 77046

Facsimile: (713) 624-7324”

(i) Section 18 is added to the Original Agreement as follows:

“18. AIRCRAFT. Since the Effective Date, in an effort to provide for the
personal safety of the Executive and to facilitate efficient travel, the Company
has authorized the use of Company supplied aircraft by the Executive.
Accordingly, during the Employment Term, the Executive shall have the right to
use Company fractional ownership or chartered aircraft (excluding private
aircraft owned by the Executive) for any reason, whether personal or business
related. In addition, private aircraft owned by the Executive may be chartered
by the Company for only business purposes of the Company, not to exceed 25 hours
of flight time in any calendar year (pro-rated for the period from the Execution
Date until the end of year 2008), unless the Audit Committee has authorized use
in excess of 25 hours in any calendar year; provided, however, the costs to the
Company to charter the private aircraft owned by the Executive for any trip
shall never exceed the cost to charter an aircraft that meets the needs for such
trip (taking into account required seating capacity, operational requirements
and flight duration) as determined by the Chief Financial Officer of the Company
(based on the rates of at least two third-party operators, which may include
Flight Options and EJM as acceptable sources). The Chief Financial Officer of
the Company shall provide the Audit Committee a quarterly accounting of the use
by the Executive of



--------------------------------------------------------------------------------

both Company fractional ownership or chartered aircraft and the private aircraft
owned by the Executive. The tax implications to the Executive and the required
SEC disclosures shall be determined by the Chief Financial Officer of the
Company in accordance with applicable law and regulations.”

 

  3. Ratification. As amended herein, the Original Agreement remains in full
force and effect. The term “Agreement” shall hereafter mean the Original
Agreement as amended by this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective
the 14th day of October, 2008 (the “Execution Date”).

 

W&T OFFSHORE, INC. By:   /s/ S. James Nelson, Jr. Name:   S. James Nelson, Jr.
Title:  

Chairman, Compensation Committee of Board of Directors

“COMPANY”

By:   /s/ Tracy W. Krohn Name:  

Tracy W. Krohn

“EXECUTIVE”